DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6, 9-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izuo (US 2011/0148975) in view of Endo (US 6454380).
Regarding to claims 1, 2-3, 4, 12, 14:
Izuo discloses a printer comprising:
       a print head (FIG. 1, element 30) comprising nozzles (FIG. 4A-D, element N) to selectively deposit liquid drops to selected portions of a receiving surface (FIG. 4A-D, element S);
                     a radiation light source (FIG. 1, element 40: UV IRRADIATION UNIT. FIG. 4A-B, elements 41-42) to supply first light to the receiving surface that causes a chemical change with liquid drops deposited by the print head (FIG. 1: The light from the UV irradiation unit causes the chemical change of the ink drops to cure and fix them on the printing medium).	
	Izuo however does not teach a drop detector to detect a flying liquid drop ejected by one of the nozzles, the drop detector comprising a detector light source to emit a light beam of second light and a light detector to detect the light beam of the second light to determine a state of a nozzle.
FIG. 1, element 40. FIG. 4, element 40a-b) to detect a flying ink drop ejected from nozzles of the printhead, wherein the drop detector comprising a detector light source to emit a light beam and a light detector to detect the light beam to determine a state of a nozzle (column 3, lines 35-40: The inspection unit 40 equipped with the light source 40a and the light receiver 40b to check the flying state of ink drops).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Izuo’s printing apparatus to have the drop detector to detect a flying ink drop ejected from the nozzles of the printhead as disclosed by Endo in order to be able to determine whether a nozzle is clogged (column 5, lines 1-5). In addition, Izuo’s first light must have a predetermined wavelength for purpose of curing/fixing the ink dots already deposited on a printing medium, Endo’s second light, for purpose of inspecting an ink drop that is still traveling to a printing medium, must be chosen to have a wavelength that does not cure the ink drop while still traveling on the way to the printing medium, the wavelength of the first light thus must be different from that of the second light, as a result. Furthermore, the technique for curing or fixing an ink dot in a 2D printer by irradiating the ink dot is the same as that using in a 3D printer to cure or fix a build material on a substrate.
	Regarding to claims 2-3: wherein the printer is a 2D/3D printer, wherein the receiving surface is a print medium, and wherein the liquid is a printing liquid to print marks on the print medium (FIG. 1), wherein the first light is supplied to the marks to heat treat or cure the marks printed on the print medium (Izuo: FIGs. 4A-D).
	Regarding to claims 5-6: wherein the second light is ultraviolet light (Izuo: paragraph [0040]: Ultraviolet LEDs may be used as light sources of the irradiation units) and wherein the detector light source comprises a filter to let pass light in the second wavelength region and to block light in the paragraph [0050]: A wavelength selection filter is laminated and disposed of the light receiving unit).
Regarding to claims 9-10, 15: comprising a drop detector station spatially separate from the receiving surface and comprising the drop detector, and a carriage (Endo: FIG. 1, element 28) to move the print head (Endo: FIG. 3, element 36) to the drop detector station after having selectively deposited liquid drops to selected portions of the receiving surface (Endo: FIG. 1, element P) and a controller to cause the print head to eject a flying liquid drop from the nozzle through the light beam of the second light and to determine a state of the nozzle based on the output of the light detector in response to ejecting the flying liquid drop through the light beam of second light (Endo: FIGs. 3-4 and column 3, lines 35-40: The inspection unit 40 equipped with the light source 40a and the light receiver 40b to check the flying state of ink drops).
Regarding to claim 11: wherein the controller is to cause the print head to eject successively a flying liquid drop from each of the nozzles through the light beam of the second light (Endo: FIGs. 3-4 and column 4, line 50 to column 5, line 16).

2.	Claims 7-8, 13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izuo (US 2011/0148975) in view of Endo (US 6454380) and further in view of Andoh (US 2013/0147874).
Izuo, as modified, discloses the claimed invention as discussed above except wherein the first light is non polarised light and the second light is polarized light, wherein the light detector comprises a polarization filter to block portions of the first light and to pass the second light.
Andoh discloses a printing apparatus comprising an inkjet printhead for discharging ink drops to form images on a printing medium and an ink drop inspection unit having a light source for emitting a light beam to a flying ink drop and a light receiver for receiving light colliding with the ink drop and also light reflected from the printing medium and the disturbance, wherein the received light for inspecting paragraph [0027]), and wherein the light receiver comprises a polarization filter (The analyzer 107) to reduce the reflected light and the disturbance (paragraph [0027]).
  Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the second light in Izuo’s printing apparatus, as modified, to be polarized and having the second light receiver to have a polarization filter to reduce the unwanted light and the disturbance to increase the signal-noise ratio as taught by Andoh (paragraph [0027]).
3.	Claims 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izuo (US 2011/0148975) in view of Endo (US 6454380) and further in view of Taff et al. (US 2014/0098156).
Izuo, as modified, discloses the claim invention as discussed above, except wherein the drop detector comprises a band-pass or low-pass filter to pass the second light and exclude the first light.
Taff et al. discloses a drop detector in an inkjet printing apparatus comprising a light source (FIG. 2, element 32) for illuminating an ink drop in flight (FIG. 2, element 14) and a detector (FIG. 2, element 38) for receiving the light reflected from the ink drop, wherein the detector comprises a band-pass filter to pass the light having a designated wavelength and exclude all other lights (FIG. 2, element LONG-PASS FILTER 36 and paragraph [0036]).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the drop detector in Izuo’s printing apparatus, as modified in view of Endo, to include a filter for passing only light having a designated wavelength and blocking all other lights to eliminate background contamination as taught by Taff et al. (FIG. 2). In addition, due to the inclusion of such filter, the detector, in other words, is sensitive only to the light having a designated wavelength and not to all other lights (Regarding to claim 20).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853